UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (99.4%)(a) Shares Value Australia (5.7%) Abacus Property Group (R) 9,468,822 $3,851,675 Alesco Corp., Ltd. 632,868 2,759,467 Beach Petroleum, Ltd. 5,037,152 3,867,747 BlueScope Steel, Ltd. 1,844,235 4,568,559 Corporate Express Australia, Ltd. 689,262 2,702,933 Crane Group, Ltd. 256,608 2,097,014 Flight Centre, Ltd. 305,618 4,891,688 Iluka Resources, Ltd. (NON) 1,243,652 4,081,192 Incitec Pivot, Ltd. (S) 1,757,574 4,578,805 ING Industrial Fund 6,817,552 2,648,568 James Hardie Industries NV (NON) 350,244 2,586,877 Macquarie Office Trust 12,908,400 3,480,873 Pacific Brands, Ltd. 5,203,903 6,207,738 Sigma Pharmaceuticals, Ltd. 3,028,332 2,657,470 Sims Group, Ltd. 216,116 4,188,095 Valad Property Group (R) 31,562,741 3,462,180 Wotif.com Holdings, Ltd. 1,932,281 11,127,678 Austria (1.1%) Andritz AG 141,449 8,558,285 Bank Austria Creditanstalt AG (F) 471 CA Immobilien Anlagen AG (NON) 198,642 2,417,117 EVN AG 146,458 2,789,734 Belgium (1.1%) Euronav NV (S) 167,367 3,588,760 Gimv NV 13,677 724,502 Omega Pharma SA 81,458 4,241,816 UCB SA 100,765 4,492,070 Bermuda (1.1%) Aspen Insurance Holdings, Ltd. 216,714 5,615,060 Hiscox, Ltd. 968,609 4,803,678 Ship Finance International, Ltd. (S) 253,071 3,300,046 Canada (5.5%) Atco, Ltd. Class I 40,300 1,702,683 Biovail Corp. 328,600 4,710,721 Canaccord Capital, Inc. 933,443 9,848,495 Dorel Industries, Inc. Class B 92,400 2,850,341 Ensign Energy Services, Inc. 321,224 4,389,170 Forzani Group, Ltd. (The) 309,940 3,645,490 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,526,779 Inmet Mining Corp. 107,793 6,461,664 InnVest Real Estate Investment Trust (R) 904,500 4,116,810 Leon's Furniture, Ltd. 72,500 679,173 Lundin Mining Corp. (NON) 1,312,500 5,713,002 Methanex Corp. 332,491 5,908,574 Pason Systems, Inc. 380,100 3,952,781 Precision Drilling Trust (Units) 585,000 3,869,370 Sherritt International Corp. 731,400 4,643,919 Zargon Energy Trust 85,800 1,515,789 Cayman Islands (0.2%) Herbalife, Ltd. 51,400 2,155,716 China (2.8%) Hopson Development Holdings 144A 1,246,000 2,070,825 Hopson Development Holdings, Ltd. 3,910,000 6,498,335 Kingboard Chemical Holdings, Ltd. 1,001,500 4,025,488 Perfect World Co., Ltd. ADR (NON) 104,600 4,615,998 Shanda Interactive Entertainment, Ltd. ADR (NON) (S) 51,300 2,556,792 Sinofert Holdings, Ltd. 6,464,000 3,302,981 Sohu.com, Inc. (NON) (S) 50,800 2,832,608 SRE Group, Ltd. (NON) 38,402,000 4,211,941 TPV Technology, Ltd. 7,534,000 4,306,643 Denmark (1.7%) Dampskibsselskabet Torm A/S (S) 257,150 2,699,787 East Asiatic Co., Ltd. A/S (S) 141,681 5,344,589 GN Store Nord (NON) 707,200 3,895,760 H. Lundbeck A/S 191,312 3,598,067 Sydbank A/S (NON) 233,894 5,594,344 Finland (0.8%) Cramo OYJ 239,014 4,008,841 Jaakko Poyry Group OYJ (S) 198,777 3,209,768 Rautaruukki OYJ 123,798 2,592,222 France (5.3%) Air France-KLM (NON) 141,616 2,255,278 Beneteau SA (S) 298,318 4,412,527 Cap Gemini SA 100,650 4,669,240 CNP Assurances 19,932 2,134,674 Dassault Systemes SA 139,764 8,036,251 Havas Advertising SA 1,008,516 3,765,128 IMS-International Metal Service (NON) 111,322 1,654,462 M6-Metropole Television 217,895 5,627,130 Nexans SA 27,285 2,053,395 Nexity 97,858 3,376,376 Publicis Group SA 241,178 9,303,606 Rexel SA (NON) 349,337 4,693,942 SEB SA 95,676 5,492,619 Teleperformance 226,068 7,507,087 Germany (5.1%) Carl Zeiss Meditec AG 139,172 2,261,888 Celesio AG 166,831 4,400,767 Deutsche Lufthansa AG 224,021 3,584,276 ElringKlinger AG 159,631 3,512,874 Gildemeister AG 558,205 8,873,300 HeidelbergCement AG 125,326 8,364,548 HeidelbergCement AG 144A 23,135 1,544,083 Krones AG 62,800 3,138,983 MTU Aero Engines Holding AG 75,919 3,889,242 Norddeutsche Affinerie AG 159,751 6,976,043 Puma AG Rudolf Dassier Sport 15,561 5,360,559 Rheinmetall AG 59,056 3,524,522 Stada Arzneimittel 83,539 2,831,061 Wincor Nixdorf AG 71,363 4,954,412 Greece (0.8%) Mytilineos Holdings SA 373,100 2,813,683 Public Power Corp. SA (NON) 146,194 2,952,210 Titan Cement Co. SA 128,382 3,736,772 Guernsey (0.4%) Amdocs, Ltd. (NON) 201,175 5,317,055 Hong Kong (1.2%) Dah Sing Financial Group (NON) 833,600 4,899,543 Industrial & Commercial Bank of China 703,000 1,625,559 Sino-Forest Corp. (NON) 38,935 680,478 VTech Holdings, Ltd. 321,000 3,118,958 Wing Hang Bank, Ltd. 483,000 4,998,400 India (0.8%) Hindalco Industries, Ltd. 1,249,305 3,709,504 Tata Iron & Steel Co., Ltd. 451,107 5,617,742 Indonesia (0.1%) Medco Energi Internasional Tbk PT 6,931,000 1,834,569 Ireland (2.4%) Kingspan Group PLC (NON) 1,046,694 9,152,744 Paddy Power PLC 226,264 8,251,624 Shire PLC 506,826 9,901,707 United Drug PLC 722,702 2,335,725 Italy (3.7%) A2A SpA 1,950,100 3,807,090 Arnoldo Mondadori Editore SpA (NON) 642,280 2,717,097 Buzzi Unicem SpA 212,627 3,304,239 Danieli & Co. SpA (S) 277,111 7,148,649 Fondiaria SAI SpA 156,741 2,609,606 Gemina SpA (NON) (S) 3,816,000 3,084,515 Hera SpA 1,624,677 3,914,637 Iride SpA (S) 1,879,597 3,589,019 Milano Assicurazioni SpA 1,313,610 3,777,694 Recordati SpA 1,070,466 8,754,719 Saras SpA 1,035,054 3,162,138 Japan (20.9%) ADEKA Corp. 504,100 4,634,260 Aeon Delight Co., Ltd. 181,700 2,405,534 Aica Kogyo Co., Ltd. 208,100 2,149,514 Amano Corp. 285,000 2,421,806 ASKUL Corp. 139,100 2,591,395 Axell Corp. 33,600 1,195,827 Brother Industries, Ltd. 273,300 2,997,239 Canon Electronics, Inc. 91,600 1,949,659 Canon Sales Co., Inc. 256,100 3,764,605 Capcom Co., Ltd. 264,000 4,260,236 Central Glass Co., Ltd. 816,000 3,064,966 Chiyoda Integre Co., Ltd. 281,600 2,895,655 Circle K Sunkus Co., Ltd. 181,700 2,399,215 Daifuku Co., Ltd. 963,500 5,696,557 Daimei Telecom Engineering Corp. 289,000 2,201,171 Disco Corp. (S) 50,900 2,938,581 FCC Co., Ltd. 279,600 4,693,494 Hirose Electric Co., Ltd. 31,700 3,358,892 Hitachi Chemical Co., Ltd. 297,600 5,840,909 Ibiden Co., Ltd. 138,800 4,698,539 ITO EN, Ltd. 178,700 2,889,943 Itochu Techno-Solutions Corp. 42,700 1,178,136 Japan Aviation Electronics Industry, Ltd. 737,000 5,194,714 Japan Real Estate Investment Corp. (R) (S) 481 3,512,984 JSR Corp. 258,800 4,977,385 JTEKT Corp. 115,200 1,131,166 Kaneka Corp. 429,000 2,849,722 Kansai Paint Co., Ltd. 556,000 4,814,885 Kansai Urban Banking Corp. (S) 1,715,000 2,346,047 Keihin Corp. 213,400 3,050,339 Kenedix, Inc. (NON) 9,658 2,839,403 Kobayashi Pharmaceutical Co., Ltd. 108,100 4,837,306 Komori Corp. 442,400 4,718,386 Kose Corp. 171,600 3,739,949 Kuroda Electric Co., Ltd. 244,700 3,384,270 Leopalace21 Corp. 575,800 2,216,156 Makino Milling Machine Co., Ltd. 383,000 1,345,340 Mandom Corp. 114,400 3,076,837 Maruichi Steel Tube, Ltd. (S) 150,400 2,864,679 Meitec Corp. 166,400 2,436,392 Musashino Bank, Ltd. (The) 85,900 2,285,422 Nifco, Inc. 296,400 5,339,736 Nihon Kohden Corp. 224,000 3,965,314 Nihon Parkerizing Co., Ltd. 349,000 4,062,091 Nippon Electric Glass Co., Ltd. 374,000 4,457,130 Nippon Konpo Unyu Soko Co. 257,000 2,743,995 Nippon Residential Investment Corp. (R) 1,353 3,137,028 Nippon Thompson Co., Ltd. 610,000 2,920,589 Nishimatsuya Chain Co., Ltd. 353,800 3,248,430 Nissin Kogyo Co., Ltd. 226,300 3,389,515 Nitto Denko Corp. 191,700 6,155,912 NOK Corp. 394,800 4,595,168 NTT Urban Development Corp. 3,093 2,226,702 Okinawa Cellular Telephone Co. 248 449,942 Okinawa Electric Power Co., Inc. (The) (NON) 66,900 4,102,724 Onward Kashiyama Co., Ltd. 365,000 2,310,341 Sankyo Co., Ltd. 97,300 5,482,008 Sanwa Holdings Corp. 814,000 2,132,669 Seikagaku Corp. 189,300 2,128,692 Shin-Etsu Polymer Co., Ltd. 679,100 4,133,173 Shinko Electric Industries 138,900 1,959,672 Sohgo Security Services Co., Ltd. 322,700 3,714,828 Stanley Eelctric Co., Ltd. 198,600 3,941,609 Sundrug Co., Ltd. 114,400 2,957,477 Suruga Bank, Ltd. (The) 440,000 4,330,628 Taikisha, Ltd. 220,000 3,213,540 Taiyo Ink Manufacturing Co., Ltd. 69,000 1,831,788 Tamron Co., Ltd. 348,100 3,317,160 Tanabe Seiyaku Co., Ltd. 351,000 4,638,767 Tokai Rika Co., Ltd. 77,300 1,596,004 Tokai Tokyo Securities Co., Ltd. 661,000 2,344,841 Tokyu Land Corp. 1,069,000 3,816,972 Toppan Forms Co., Ltd. 239,800 2,621,509 Toshiba Machine Co., Ltd. 304,000 1,071,366 Toyoda Gosei Co., Ltd. (S) 136,200 3,750,000 Toyota Boshoku Corp. 212,800 4,193,833 Tsuruha Holdings, Inc. 14,700 579,411 Yamaha Corp. 217,400 2,212,812 Yamaha Motor Co., Ltd. 200,000 2,344,076 Yamato Kogyo Co., Ltd. 172,900 5,431,938 Mexico (0.8%) Cemex SAB de CV (Units) (NON) 3,884,296 4,401,893 Grupo Financiero Banorte SA de CV 1,519,100 5,240,699 Netherlands (2.8%) Aalberts Industries NV 286,993 3,743,193 Arcadis NV 346,745 8,040,930 Hunter Douglas NV 163,266 7,802,598 Koninklijke Boskalis Westminster NV 161,349 6,420,763 Mediq NV 200,806 3,272,027 SNS Reaal (NON) 371,660 2,675,466 Vastned Offices (Industrial) NV (R) 143,870 2,651,352 New Zealand (0.2%) Vector, Ltd. 1,818,532 2,596,864 Norway (2.5%) DNO International ASA (NON) (S) 5,314,000 4,643,469 Petroleum Geo-Services ASA (NON) 502,800 5,284,480 Schibsted ASA (NON) 240,800 4,995,467 Sparebank 1 SR Bank (S) 595,558 5,056,544 TGS Nopec Geophysical Co. ASA (NON) 460,900 7,567,920 Veidekke ASA 372,200 3,474,145 Poland (0.1%) Grupa Lotos SA (NON) 93,048 1,069,441 Portugal (0.3%) Banco BPI SA 1,119,799 3,733,367 Russia (0.6%) Oriflame Cosmetics SA SDR (S) 122,356 7,225,110 Singapore (0.6%) Great Eastern Holdings, Ltd. 219,000 2,164,995 Neptune Orient Lines, Ltd. (S) 2,598,000 2,834,933 Raffles Education Corp., Ltd. (NON) 9,063,000 2,783,477 South Africa (1.0%) Aquarius Platinum, Ltd. (NON) (S) 814,240 4,614,640 Massmart Holdings, Ltd. 368,111 4,179,662 Telkom SA, Ltd. 776,690 3,919,427 South Korea (3.3%) Busan Bank 304,050 3,335,029 Cheil Communications, Inc. 19,805 5,111,407 Daegu Bank 433,710 6,156,413 Halla Climate Control 413,750 4,271,335 LG Dacom Corp. 208,630 3,275,548 LG Fashion Corp. 252,420 6,362,617 LG Home Shopping, Inc. 47,556 3,391,597 LG Telecom, Ltd. 470,410 3,318,446 NHN Corp. (NON) 34,659 5,516,100 Spain (1.0%) Fomento de Construcciones y Contratas SA (S) 79,041 3,373,889 Gestevision Telecinco SA (S) 494,467 5,534,073 Indra Sistemas SA Class A (S) 135,635 3,221,873 Sweden (2.2%) AF AB Class B 84,060 2,363,324 Cardo AB 94,300 2,953,647 Eniro AB (NON) 866,100 4,058,197 Hoganas AB Class B 72,581 1,506,707 KappAhl Holding AB (S) 272,061 2,337,374 Meda AB Class A 426,800 3,929,705 Modern Times Group AB Class B 87,794 3,915,207 PA Resources AB (NON) (S) 589,200 2,223,538 Trelleborg AB Class B (NON) 612,000 4,188,519 Switzerland (4.9%) Adecco SA 140,968 7,043,589 Baloise Holding AG Class R 55,778 4,668,510 Banque Cantonale Vaudoise (BCV) 25,004 9,968,122 Bucher Industries AG 50,146 5,199,577 Forbo Holding AG 8,215 2,353,918 George Fischer AG 24,088 6,282,312 Helvetia Patria Holding 6,884 2,103,949 Logitech International SA (NON) 356,903 5,927,205 Partners Group Holding AG 87,168 10,684,230 Sika AG 2,102 3,167,643 Tecan Group AG 52,689 3,611,621 Taiwan (2.2%) Coretronic Corporation 2,732,000 3,482,094 Greatek Electronics, Inc. 3,313,389 3,193,082 Kinsus Interconnect Technology Corp. 1,094,000 2,873,757 Lite-On Technology Corp. 3,748,055 5,021,797 Novatek Microelectronics Corp., Ltd. 1,684,780 4,661,322 Radiant Opto-Electronics Corp. 3,275,890 4,073,477 Vanguard International Semiconductor Corp. 9,151,000 3,797,745 United Arab Emirates (0.4%) Dragon Oil PLC (NON) 809,114 5,436,299 United Kingdom (15.7%) Aegis Group PLC 3,155,502 5,628,019 Amlin PLC 690,863 4,213,374 Arriva PLC 525,898 3,961,046 Ashmore Group PLC 1,460,529 6,329,442 Ashtead Group PLC 3,428,336 3,850,985 Aveva Group PLC 520,299 8,316,205 Barratt Developments PLC (NON) 2,350,751 4,599,529 Bellway PLC 245,078 2,916,246 BlueBay Asset Management 750,100 3,898,629 Brit Insurance Holdings PLC 471,839 1,441,556 Burberry Group PLC 249,541 2,347,862 Close Brothers Group PLC 324,213 3,671,678 Dana Petroleum PLC (NON) 229,180 4,617,738 Davis Service Group PLC 937,346 6,216,339 Greggs PLC 346,373 2,463,318 Halfords Group PLC 877,769 5,943,539 Hargreaves Lansdown, PLC 1,288,139 5,704,181 Hays PLC 2,141,482 3,447,489 Holidaybreak PLC 499,327 1,991,265 IMI PLC 476,887 3,871,620 Informa PLC 502,560 2,300,082 Interserve PLC 841,641 2,870,621 JKX Oil & Gas PLC 1,427,568 6,422,871 Kazakhmys PLC (NON) 290,663 5,971,145 Keller Group PLC 259,074 2,709,678 Kier Group PLC 154,621 2,293,358 Lonmin PLC (NON) 130,724 3,850,570 Man Group PLC 507,844 2,673,547 Meggitt Holdings PLC 980,810 3,872,082 Michael Page International PLC 784,236 4,339,269 Morgan Sindall PLC 257,716 2,211,744 Next PLC 333,415 10,827,693 Persimmon PLC (NON) 427,929 2,925,258 Rathbone Brothers 324,166 4,545,907 Redrow PLC (NON) 1,936,696 4,320,709 Renishaw PLC 190,884 1,687,451 Savills PLC 1,206,961 5,704,815 Schroders PLC 383,470 7,258,613 Segro PLC (R) 429,708 2,298,559 SIG PLC (NON) 1,286,806 2,289,928 Spectris PLC 256,323 2,809,912 Speedy Hire PLC 5,693,221 2,406,628 Taylor Wimpey PLC (NON) 5,435,134 3,199,524 Tomkins PLC 2,090,675 5,935,256 Travis Perkins PLC (NON) 288,340 3,609,254 United Business Media PLC 493,117 3,545,633 Vedanta Resources PLC 149,672 5,727,075 United States (0.1%) Axis Capital Holdings, Ltd. 62,562 1,751,111 Total common stocks (cost $1,055,192,567) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Buru Energy, Ltd. AUD 10/13/10 0.94 100,901 $461 Total warrants (cost $-) SHORT-TERM INVESTMENTS (5.6%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 7,195,242 $7,195,242 Short-term investments held as collateral for loaned securities with yields ranging from 0.11% to 0.35% and a due date of December 1, 2009 (d) $60,145,780 60,145,558 SSgA Prime Money Market Fund (i) 70,000 70,000 U.S. Treasury Bills for effective yields ranging from 0.18% to 0.22%, August 26, 2010 (SEGSF) 449,000 448,146 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.38% to 0.40%, June 10, 2010 (SEGSF) 880,000 878,216 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.29% to 0.43%, April 1, 2010 (SEGSF) 135,000 134,731 U.S. Treasury Bills for an effective yield of 0.42%, February 11, 2010 (SEGSF) 400,000 399,675 Total short-term investments (cost $69,271,826) TOTAL INVESTMENTS Total investments (cost $1,124,464,393) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $300,275,684) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $23,972,417 $23,457,479 12/17/09 $514,938 British Pound 41,383,600 41,321,151 12/17/09 62,449 Canadian Dollar 39,163,702 38,522,845 12/17/09 640,857 Euro 133,808,882 132,034,482 12/17/09 1,774,400 Japanese Yen 4,200,680 4,013,487 12/17/09 187,193 Norwegian Krone 23,458,332 23,357,148 12/17/09 101,184 Singapore Dollar 6,082,562 6,056,899 12/17/09 25,663 Swedish Krona 12,421,848 12,315,176 12/17/09 106,672 Swiss Franc 19,683,928 19,197,017 12/17/09 486,911 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $237,317,157) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $18,278,427 $17,878,510 12/17/09 $(399,917) British Pound 35,658,358 35,691,956 12/17/09 33,598 Danish Krone 14,156,904 13,963,969 12/17/09 (192,935) Euro 71,053,629 69,787,230 12/17/09 (1,266,399) Hong Kong Dollar 8,163,672 8,162,735 12/17/09 (937) Japanese Yen 32,985,333 31,517,937 12/17/09 (1,467,396) Norwegian Krone 40,703,907 40,544,631 12/17/09 (159,276) Swedish Krona 19,940,018 19,770,189 12/17/09 (169,829) Total Key to holding's currency abbreviations AUD Australian Dollar USD/$ United States Dollar Key to holding's abbreviations ADR American Depository Receipts SDR Swedish Depository Receipts NOTES (a) Percentages indicated are based on net assets of $1,235,609,858. (b) The aggregate identified cost on a tax basis is $1,136,926,785, resulting in gross unrealized appreciation and depreciation of $256,915,717 and $96,438,517, respectively, or net unrealized appreciation of $160,477,200. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at November 30, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2009, the value of securities loaned amounted to $56,581,532. Includes an amount for a security that is deemed worthless at period end. The fund received cash collateral of $60,145,558 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $11,648 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,593,461 and $66,343,340 respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. On November 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (i) Security purchased with cash or securities received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2009. At November 30, 2009, liquid assets totaling $2,125,638 have been segregated to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $230,000 at November 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $1,485,371 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,681,630. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $2,376,079 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $69,758,559 $ $ Austria 13,765,136 Belgium 13,047,148 Bermuda 8,915,106 4,803,678 Canada 66,534,761 Cayman Islands 2,155,716 China 34,421,611 Denmark 21,132,547 Finland 9,810,831 France 64,981,715 Germany 63,216,558 Greece 9,502,665 Guernsey 5,317,055 Hong Kong 15,322,938 India 9,327,246 Indonesia 1,834,569 Ireland 29,641,800 Italy 45,869,403 Japan 258,696,905 Mexico 9,642,592 Netherlands 34,606,329 New Zealand 2,596,864 Norway 31,022,025 Poland 1,069,441 Portugal 3,733,367 Russia 7,225,110 Singapore 7,783,405 South Africa 4,614,640 8,099,089 South Korea 40,738,492 Spain 12,129,835 Sweden 27,476,218 Switzerland 61,010,676 Taiwan 27,103,274 United Arab Emirates 5,436,299 United Kingdom 194,037,242 United States 1,751,111 Total common stocks Warrants 461 Short-term investments 7,265,242 62,006,326 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include receivable purchase agreements. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009 premiums ain/(loss) (depreciation) sales of Level 3 30, 2009 Other financial instruments: $  Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,031,829 $3,754,653 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and defense (2.0%) BE Aerospace, Inc. (NON) 64,100 $1,235,207 DynCorp International, Inc. Class A (NON) 53,861 752,977 Innovative Solutions & Support, Inc. (NON) 123,667 518,165 Teledyne Technologies, Inc. (NON) 27,300 915,096 Airlines (1.8%) Copa Holdings SA Class A (Panama) 16,500 822,195 Hawaiian Holdings, Inc. (NON) 149,700 935,625 SkyWest, Inc. 98,800 1,453,348 Banking (8.0%) Bancorp, Inc. (NON) 185,076 1,075,292 Columbia Banking Systems, Inc. 39,000 572,130 Danvers Bancorp, Inc. 5,821 78,642 ESSA Bancorp, Inc. 82,887 1,049,349 First Citizens BancShares, Inc. Class A 8,200 1,291,090 First Community Bancshares Inc. 99,523 1,093,758 First Financial Bancorp 97,000 1,289,130 First Horizon National Corp. (NON) 71,000 962,050 Hudson Valley Holding Corp. 16,169 422,981 Metro Bancorp, Inc. (NON) 78,649 839,185 PacWest Bancorp 38,500 708,400 Seacoast Banking Corp. of Florida 216,671 364,007 SVB Financial Group (NON) 22,200 840,492 Trustmark Corp. 26,129 500,632 UMB Financial Corp. 25,400 998,220 United Financial Bancorp, Inc. 58,300 748,572 Washington Federal, Inc. 32,923 627,183 Whitney Holding Corp. 72,120 580,566 Biotechnology (0.6%) Viropharma, Inc. (NON) 127,200 961,632 Chemicals (2.5%) Olin Corp. 46,900 786,513 PolyOne Corp. (NON) 119,100 855,138 RPM, Inc. 56,400 1,105,440 Solutia, Inc. (NON) 145,943 1,571,806 Coal (0.4%) James River Coal Co. (NON) 36,900 676,377 Commercial and consumer services (0.9%) Alliance Data Systems Corp. (NON) (S) 14,900 908,751 Deluxe Corp. 50,400 650,160 Communications equipment (1.6%) ARRIS Group, Inc. (NON) (S) 80,851 807,701 Netgear, Inc. (NON) 62,000 1,230,700 Tellabs, Inc. (NON) 147,100 825,231 Components (1.1%) Oplink Communications, Inc. (NON) 115,295 1,987,686 Computers (2.2%) Ixia (NON) 103,200 684,216 Monotype Imaging Holdings, Inc. (NON) 97,880 757,591 SMART Modular Technologies WWH, Inc. (NON) 273,902 1,213,386 TeleCommunication Systems, Inc. Class A (NON) 135,600 1,143,108 Construction (0.8%) Quanex Building Products Corp. 85,925 1,392,844 Consumer goods (1.3%) Elizabeth Arden, Inc. (NON) 23,103 340,769 Energizer Holdings, Inc. (NON) 19,100 1,076,094 Newell Rubbermaid, Inc. (S) 60,500 877,855 Consumer services (0.4%) Stamps.com, Inc. (NON) 72,500 645,975 Containers (0.5%) AEP Industries, Inc. (NON) 23,000 869,170 Distribution (1.1%) School Specialty, Inc. (NON) 41,553 947,408 Spartan Stores, Inc. 72,700 1,005,441 Electric utilities (4.7%) Avista Corp. 90,100 1,874,981 Great Plains Energy, Inc. 123,200 2,192,960 UIL Holdings Corp. 70,900 1,911,464 UniSource Energy Corp. 77,300 2,305,086 Electrical equipment (0.5%) WESCO International, Inc. (NON) (S) 35,000 913,500 Electronics (2.7%) Benchmark Electronics, Inc. (NON) 63,349 1,142,182 EnerSys (NON) 39,250 893,330 Mellanox Technologies, Ltd. (Israel) (NON) 80,300 1,457,445 TTM Technologies, Inc. (NON) (S) 111,300 1,154,181 Energy (oil field) (1.2%) Superior Well Services, Inc. (NON) (S) 78,037 1,012,140 Tidewater, Inc. (S) 23,900 1,074,305 Financial (0.2%) MGIC Investment Corp. (NON) 81,800 327,200 Food (1.9%) Chiquita Brands International, Inc. (NON) 50,300 854,597 Ruddick Corp. 50,100 1,333,662 Weiss Markets, Inc. 31,700 1,102,526 Forest products and packaging (1.9%) Grief, Inc. Class A 17,100 955,206 Louisiana-Pacific Corp. (NON) 118,077 736,800 Rock-Tenn Co. Class A 30,500 1,377,685 Universal Forest Products, Inc. 9,342 335,751 Gaming and lottery (0.7%) Bally Technologies, Inc. (NON) 30,000 1,245,900 Health-care services (2.3%) Addus HomeCare Corp. (NON) 50,640 417,780 Amedisys, Inc. (NON) (S) 25,600 948,224 Health Management Associates, Inc. Class A (NON) 158,748 973,125 IPC The Hospitalist Co., Inc. (NON) 11,300 355,498 Lincare Holdings, Inc. (NON) (S) 38,500 1,367,520 Homebuilding (0.4%) M/I Schottenstein Homes, Inc. (NON) 56,000 613,760 Household furniture and appliances (%) Conn's, Inc. (NON) (S) 8,133 46,521 Insurance (7.2%) American Equity Investment Life Holding Co. (S) 96,167 703,942 Arch Capital Group, Ltd. (NON) (S) 19,000 1,326,960 Assured Guaranty, Ltd. (Bermuda) 23,100 523,908 Hanover Insurance Group, Inc. (The) (S) 50,500 2,102,315 HCC Insurance Holdings, Inc. 37,600 982,488 Infinity Property & Casualty Corp. 30,100 1,202,796 Navigators Group, Inc. (NON) 31,941 1,488,770 Reinsurance Group of America, Inc. Class A 21,600 1,004,400 Validus Holdings, Ltd. (Bermuda) 71,435 1,893,028 Zenith National Insurance Corp. 44,100 1,260,819 Investment banking/Brokerage (4.4%) Bond Street Holdings, LLC Class A (NON) (F) 22,389 447,780 E*Trade Financial Corp. (NON) 545,300 894,292 Evercore Partners, Inc. Class A 39,700 1,231,097 GFI Group, Inc. 145,019 704,792 Investment Technology Group, Inc. (NON) 50,500 921,625 SWS Group, Inc. 52,439 652,341 TradeStation Group, Inc. (NON) 245,700 1,808,352 Waddell & Reed Financial, Inc. Class A 32,200 937,986 Machinery (1.9%) Applied Industrial Technologies, Inc. 35,800 742,850 DXP Enterprises, Inc. (NON) 57,200 681,824 H&E Equipment Services, Inc. (NON) 79,700 738,022 Middleby Corp. (The) (NON) 26,500 1,188,525 Manufacturing (1.6%) EnPro Industries, Inc. (NON) (S) 27,900 640,026 LSB Industries, Inc. (NON) 54,700 668,434 Mueller Water Products, Inc. Class A 114,572 577,443 Robbins & Myers, Inc. 39,400 905,806 Medical technology (1.6%) Conmed Corp. (NON) 43,894 912,556 Cutera, Inc. (NON) 96,525 870,656 Palomar Medical Technologies, Inc. (NON) 102,717 939,861 Metal fabricators (0.5%) Mueller Industries, Inc. 39,600 930,996 Metals (2.0%) Century Aluminum Co. (NON) 48,000 468,000 Gibraltar Industries, Inc. (NON) 72,400 1,084,552 Horsehead Holding Corp. (NON) 110,928 1,244,612 Thompson Creek Metals Co., Inc. (Canada) (NON) 65,100 779,898 Natural gas utilities (2.3%) Energen Corp. 38,400 1,670,400 Southwest Gas Corp. 89,100 2,335,311 Oil and gas (4.1%) Approach Resources, Inc. (NON) 98,762 691,334 Arena Resources, Inc. (NON) 17,400 711,486 Carrizo Oil & Gas, Inc. (NON) (S) 27,567 580,285 Penn Virginia Corp. 31,600 572,592 Petroquest Energy, Inc. (NON) 60,652 341,471 Pioneer Drilling Co. (NON) 82,500 499,950 Rex Energy Corp. (NON) 111,413 1,008,288 Rosetta Resources, Inc. (NON) 89,100 1,403,325 St. Mary Land & Exploration Co. 41,100 1,330,818 Pharmaceuticals (1.0%) Owens & Minor, Inc. 21,400 830,106 Par Pharmaceutical Cos., Inc. (NON) 35,400 839,688 Railroads (0.4%) RailAmerica, Inc. (NON) 51,100 654,080 Real estate (6.1%) Chimera Investment Corp. (R) 366,000 1,474,980 Colony Financial, Inc. (R) (NON) 48,308 909,640 DCT Industrial Trust, Inc. (R) 154,200 732,450 Digital Realty Trust, Inc. (R) (S) 10,200 496,332 Douglas Emmett, Inc. (R) 34,100 467,852 Essex Property Trust, Inc. (R) 9,900 789,525 Glimcher Realty Trust (R) 231,000 679,140 LaSalle Hotel Properties (R) 35,600 663,228 MFA Mortgage Investments, Inc. (R) 90,060 681,754 National Health Investors, Inc. (R) (S) 40,600 1,339,394 National Retail Properties, Inc. (R) (S) 15,900 318,636 Retail Opportunity Investments Corp. (NON) 93,300 969,387 Tanger Factory Outlet Centers (R) 11,400 447,450 Taubman Centers, Inc. (R) 20,200 694,072 Restaurants (1.0%) CEC Entertainment, Inc. (NON) 23,800 694,008 Domino's Pizza, Inc. (NON) 142,604 1,122,293 Retail (6.1%) Coldwater Creek, Inc. (NON) 84,100 356,584 Dress Barn, Inc. (NON) (S) 66,900 1,436,343 Haverty Furniture Cos., Inc. (NON) 47,000 561,650 Herbalife, Ltd. (Cayman Islands) 18,000 754,920 Iconix Brand Group, Inc. (NON) (S) 71,200 801,712 Jos. A. Bank Clothiers, Inc. (NON) 31,800 1,297,758 Kenneth Cole Productions, Inc. Class A 41,917 389,828 NBTY, Inc. (NON) 19,800 794,772 OfficeMax, Inc. (NON) 114,300 1,209,294 Pier 1 Imports, Inc. (NON) 392,354 1,487,022 Stage Stores, Inc. 73,500 888,615 Steven Madden, Ltd. (NON) 19,100 681,488 Schools (1.4%) Career Education Corp. (NON) 40,800 1,062,024 Grand Canyon Education, Inc. (NON) (S) 25,900 496,503 Lincoln Educational Services Corp. (NON) 39,200 867,104 Semiconductor (2.6%) Atmel Corp. (NON) 308,400 1,224,348 Cymer, Inc. (NON) 41,799 1,397,759 Micrel, Inc. 88,600 633,490 Ultra Clean Holdings, Inc. (NON) 220,854 1,314,081 Shipping (0.5%) Atlas Air Worldwide Holdings, Inc. (NON) 28,741 842,111 Software (0.4%) S1 Corp. (NON) 131,000 780,760 Technology (0.5%) CACI International, Inc. Class A (NON) (S) 18,200 844,844 Technology services (4.1%) BancTec, Inc. 144A (NON) 160,833 804,165 CSG Systems International, Inc. (NON) 57,595 1,115,039 i2 Technologies, Inc. (NON) 56,400 1,037,760 infoGROUP, Inc. (NON) 78,975 639,698 Infospace, Inc. (NON) 127,700 1,044,586 United Online, Inc. 212,800 1,447,040 Web.com Group, Inc. (NON) 165,487 984,648 Telecommunications (3.0%) Ceragon Networks, Ltd. (Israel) (NON) 108,800 1,058,624 DigitalGlobe, Inc. (NON) 37,139 854,568 Earthlink, Inc. (S) 143,484 1,180,873 NeuStar, Inc. Class A (NON) 46,100 1,078,740 NTELOS Holdings Corp. 68,600 1,153,166 Telephone (0.3%) Leap Wireless International, Inc. (NON) 30,800 444,444 Textiles (1.2%) Carter's, Inc. (NON) 35,608 774,474 Phillips-Van Heusen Corp. 32,964 1,318,560 Toys (0.2%) RC2 Corp. (NON) 28,205 386,409 Trucks and parts (1.4%) ATC Technology Corp. (NON) 62,200 1,369,644 Modine Manufacturing Co. 96,543 1,026,252 Waste Management (0.5%) EnergySolutions, Inc. 111,700 958,386 Total common stocks (cost $151,098,581) INVESTMENT COMPANIES (0.5%)(a) Shares Value Hercules Technology Growth Capital, Inc. 95,971 $945,315 Total investment companies (cost $996,260) SHORT-TERM INVESTMENTS (9.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 3,652,939 $3,652,939 Short-term investment held as collateral for loaned securities with a yield of 0.35% and a due date of December 1, 2009 (d) $13,468,859 13,468,728 Total short-term investments (cost $17,121,667) TOTAL INVESTMENTS Total investments (cost $169,216,508) (b) NOTES (a) Percentages indicated are based on net assets of $174,675,199. (b) The aggregate identified cost on a tax basis is $173,378,366, resulting in gross unrealized appreciation and depreciation of $29,206,480 and $13,388,138, respectively, or net unrealized appreciation of $15,818,342. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2009, the value of securities loaned amounted to $13,047,173. The fund received cash collateral of $13,468,728 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,086 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $50,963,707 and $47,310,768, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials 12,694,245 Capital goods 15,632,323 Communication services 5,770,415 Consumer cyclicals 15,849,601 Consumer staples 13,181,179 Energy 9,902,371 Financial 44,672,630 447,780 Health care 9,416,646 Technology 25,760,810 804,165 Transportation 4,707,359 Utilities and power 12,290,202 Total common stocks Investment companies 945,315 Short-term investments 3,652,939 13,468,728 Totals by level The following is a reconciliation of Level 3 assets as of November 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of February discounts/ Realized appreciation/ purchases/ and/or out November 28, 2009 premiums gain/(loss) (depreciation) sales of Level 3 30, 2009 Common stocks: Financial $ $447,780 $ $447,780 Total common stocks $ 447,780 $447,780 Totals: $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
